DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 06/30/2021 has been entered.  Claims 1-5, and 12-17 are currently examined.  Claims 6-11 are cancelled.

	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fuchs (U.S. Pub. No. 2011/0219703 A1).

Regarding claim 1, Fuchs teaches a method for applying a plurality of abrasive grains on a surface (see Fuchs at [0001] teaching that the disclosure relates to coated solid particles from the group corundum, melted corundum, sintered corundum, zirconium corundum, silicon 
applying at least one electrically conductive material to each of the plurality of abrasive grains to substantially coat the abrasive grain (see Fuchs at [0016] teaching that suitable solid particles for processing in the electrostatic filed can be obtained in that they undergo a surface treatment in the form of a physically applied coating with an aqueous solution of a polyol, wherein the polyol is taken to meet the claimed at least one electrically conductive material because the polyol enables the solid particles for processing in the electrostatic field),
wherein the at least one electrically conductive material is at least one organic compound (see Fuchs at [0017] teaching suitable polyols are linear or branched polyols with 2 to maximum 6 carbon atoms, wherein polyols is taken to meet the claimed organic compound); and
then electrostatically applying the coated plurality of abrasive grains to the surface (see Fuchs at [0016] teaching suitable solid particles for processing in the electrostatic filed can be obtained in that they undergo a surface treatment in the form of a physically applied coating with an aqueous solution of a polyol; see Fuchs at [0003] teaching that in the production of grinding materials on a support, the application of the abrasive grains onto the support is usually carried out these days in so called dispersion units, wherein the abrasive grains are deposited dispersed as homogeneously as possible on a conveyor belt that transports the abrasive grains into an electrostatic filed… in the electrostatic field the abrasive grains, which lie loose on the transport belt, are now excited and are accelerated in the direction of the counter electrode, so 







Regarding claim 4, Fuchs teaches that a mass proportion of the at least one organic compound applied to each of the plurality of abrasive grains is less than 5% of a total mass of the abrasive grain covered with the at least one organic compound (see Fuchs at [0016] teaching with preferred embodiments of the disclosure, approximately 0.01 to approximately 1.0% by weight polyol, relative to the untreated solid particles, are used).

Regarding claim 12, Fuchs teaches that in the step of electrostatically scattering includes accelerating each of said plurality of grains towards the surface in an electric field (see Fuchs at [0003] teaching that in the production of grinding materials on a support, the application of the abrasive grains onto the support is usually carried out these days in so called dispersion units, wherein the abrasive grains are deposited dispersed as homogeneously as possible on a conveyor belt that transports the abrasive grains into an electrostatic filed… in the electrostatic field the abrasive grains, which lie loose on the transport belt, are now excited and are accelerated in the direction of the counter electrode, so that they leap against the glued support that is arranged in front of the counter electrode and adhere firmly there, thus meeting the claimed limitation because the abrasive grains are accelerated in the direction of the counter electrode (which has an electrical field), so that they leap against the glued support or surface).

Claim Rejections - 35 USC § 103


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Fuchs (U.S. Pub. No. 2011/0219703 A1).




Regarding claim 4, Fuchs teaches that a mass proportion of the at least one organic compound applied to each of the plurality of abrasive grains is less than 5% of a total mass of the abrasive grain covered with the at least one organic compound (see Fuchs at [0016] teaching that even small amounts of polyol and treatments with 0.001 to maximum 5% by weight polyol, relative to the untreated solid particles, are sufficient to obtain an optimum effect.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP § 2144.05 I)). 

Regarding claim 5, Fuchs does not explicitly teach that a maximum layer thickness of the at least one organic compound applied to each of the plurality of abrasive grains is less than thirty microns.
However, Fuchs teaches that tests with micrograins with an average grain diameter of between approximately 3 µm and approximately 60 µm, which are used in wear-resistant surfaces, have shown that such grains can like-wise be processed electrostatically outstandingly well if they have previously undergone a treatment according to the disclosure (see Fuchs at [0024]).  
It would have been obvious to one of ordinary skill that a maximum layer thickness of the at least one organic compound applied is less than 30 µm because the micrograins with an average grain diameter of approximately 3 µm have shown that such grains can like-wise be processed electrostatically outstandingly well if they have previously undergone a treatment according to the disclosure. Thus, in this instance, the maximum layer thickness of the at least one organic compound applied is less than 30 µm because the average grain diameter is only approximately 3 µm.

Claims 2, 15  and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Fuchs as applied to claim 1 above, and in further view of Kunz et al. (EP 0304616 B1) (“Kunz” hereinafter, with reference to US 5,009,674 as the translation) and Baldelli et al. (Influence of water on the surface of hydrophilic and hydrophobic room-temperature ionic liquids, JACS)(“Baldelli” hereinafter), as evidenced by Shi et al. (Dual ionic and organic nature of ionic liquids, Sci Rep) (“Shi” hereinafter) and Yu et al. (Heat capacity and electrical conductivity of aqueous mixtures of [BMIM][BF4] and [BMIM][PF6], JT Inst Chem Eng’g) (“Yu” hereinafter) regarding claim 2.

Regarding claim 2, Fuchs teaches the limitations as applied to claim 1 above, and as stated, Fuchs teaches applying at least one electrically conductive material to each of the plurality of abrasive grains to substantially coat the abrasive grain, wherein the at least one electrically conductive material is at least one organic compound (see Fuchs at [0016] and [0017]).
But Fuchs does not explicitly teach that the applying the at least one electrically conductive material comprises: applying at least one ionic liquid to each of the plurality of abrasive grains to substantially coat the abrasive grain.
However, Fuchs teaches that it has been established that in particular the surface conductivity of the abrasive grain has an influence on the processability of the abrasive grain in the electrostatic field and that it is advantageous if water is attached on the surface of the abrasive grain, as a result of which the surface conductivity is improved, thus in EP 0304616 B1 (or Kunz), a surface-treated abrasive grain based on aluminum oxide is described that is coated with a hygroscopic and/or hydrophilic substance, as a result of which a permanent film of moisture is to be embodied on the surface of the abrasive grain, which film ensures an adequate surface conductivity and allows a homogeneous processing in the electrostatic field (see Fuchs at [0005]).
Like Fuchs, Kunz teaches surface-treated abrasive grain (see Kunz at C1 L10-11).  
In addition, Kunz teaches that the object of the invention is to make available an abrasive grain that does not exhibit these drawbacks (see Kunz at C1 L48-49), wherein the drawbacks are: a) in such production processes (referring to electrostatic deposition or scattering) the exposed abrasive grains show a poor jumping and alignment behavior in the electrical field (see Kunz at C1 L23-25), b) during the electrostatic coating processes, the voltage in the electrical field must be greatly increased and thus undesirable electrical discharges occur or an increased relative humidity becomes necessary in the processing area (see Kunz at C1 L31-35), and c) the strength of the integration of the abrasive grains in the 
As such, one of ordinary skill in the art would appreciate that Kunz teaches that when an abrasive grain is surface-treated with hygroscopic and/or hydrophilic substances, drawbacks during the electrostatic processes such as a poor jumping and alignment behavior in the electrical field, increase in electrical field voltage and relative humidity in processing area, and insufficient integration of the abrasive gains in the support are avoided, and seek those advantages by coating the abrasive grains of Fuchs with hygroscopic and/or hydrophilic substances so as to improve the surface conductivity, and result in a permanent film of moisture on the surface of the abrasive grain that ensures an adequate surface conductivity and allows a homogeneous processing in the electrostatic field.

Like Fuchs and Kunz, Baldelli teaches hydrophilic and hydrophobic substances (see Baldelli at Title teaching influence of water on the surface of hydrophilic and hydrophobic room-temperature ionic liquids).  
Baldelli also teaches that ionic liquids are finding increasing use in many areas of technology and science (see Baldelli at page 11788, left column, 1st paragraph, 1st sentence), and many of these applications involve interfacial chemistry (see Baldelli at page 11788, left column, 1st paragraph, 2nd sentence).  Baldelli further teaches that water is often present as a contaminant in hydrophilic as well as in hydrophobic ionic liquids, highly affecting their physical properties (see Baldelli at page 11788, left column, 1st paragraph, 4th sentence).
In addition, the room-temperature ionic liquids discussed in the disclosure are based on the imidazolium cation (see Baldelli at page 11788, left column, 2nd paragraph, 2nd sentence).  And, the miscibility of an ionic liquid with water is mostly determined by the associated anion nd paragraph, 3rd sentence), wherein anions such as BF4– are miscible (see Baldelli at page 11788, left column, 2nd paragraph, 4th sentence).  Baldelli also teaches that [BMIM][BF4] is hydrophilic (see Baldelli at page 11788, right column, Figure 2 C and D, also shown below).  

    PNG
    media_image1.png
    245
    632
    media_image1.png
    Greyscale

The Examiner notes that the ionic liquid [BMIM][BF4] is an organic compound as evidenced by Shi (see Shi at page 1, 1st paragraph, 6th-7th sentences teaching that the breakthrough did not appear until a series of air- and water-soluble organic salts whose melting point is around room temperature, better known as ionic liquids (ILs), were successfully synthesized in 1992, and inherited both the organic nature of organic solvents and the ionic nature of inorganic salts, ILs have even more advantageous properties, such as good solvation ability and tunability, low melting temperature, good conductivity, wide electrochemical window, thermal and electrochemical stabilities, non-volatility, and non-flammability).  Shi also demonstrated the organic nature of [BMIM][BF4] (see Shi at page 2, Figure 1, also shown below).

    PNG
    media_image2.png
    776
    1016
    media_image2.png
    Greyscale

As shown in Figure 1 above, the ionic liquid [BMIM][BF4] has an organic nature, located in the middle of the figure, thus the ionic liquid [BMIM][BF4] is an organic compound.
The Examiner notes that the ionic liquid [BMIM][BF4] is an electrically conductive material as evidenced by Yu (see Yu at page 210, Table 5 teaching the electrical conductivities of [BMIM][BF4] at different temperatures).
Furthermore, Baldelli teaches that in the bulk of the water-miscible ionic liquids, the water molecules are stabilized by favorable intermolecular interactions such as hydrogen-bonding and dipole-dipole forces (see Baldelli at page 11789, left column, 2nd paragraph, 2nd sentence), and the preference for water to stay in the bulk liquid is due to the favorable solvation interactions that occur there (see Baldelli at page 11789, left column, 6th paragraph, 1st sentence).
As such, one of ordinary skill in the art would appreciate that Baldelli teaches a water-miscible hydrophilic ionic liquid [BMIM][BF4] wherein the water molecules are stabilized by favorable intermolecular interactions and solvation interactions, and seek those advantages by using the ionic liquid [BMIM][BF4] as a hydrophilic surface coat in Fuchs’ abrasive particles so as to improve the surface conductivity, and result in a permanent film of moisture on the surface 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to use the hydrophilic ionic liquid [BMIM][BF4] as a hydrophilic surface coat in Fuchs’ abrasive particles so as to improve the surface conductivity, and result in a permanent film of moisture on the surface of the abrasive grain that ensures an adequate surface conductivity and allows a homogeneous processing in the electrostatic field.
















Regarding claim 15, Fuchs teaches the limitations as applied to claim 1 above, but Fuchs does not explicitly teach that the said organic compound includes at least one organic salt.
However, Baldelli teaches a water-miscible hydrophilic ionic liquid [BMIM][BF4] wherein the water molecules are stabilized by favorable intermolecular interactions and solvation interactions, and seek those advantages by using the ionic liquid [BMIM][BF4] as a hydrophilic surface coat in Fuchs’ abrasive particles so as to improve the surface conductivity, and result in a permanent film of moisture on the surface of the abrasive grain that ensures an adequate surface conductivity and allows a homogeneous processing in the electrostatic field (also, please see claim 2 rejection above).  
The ionic liquid [BMIM][BF4] is an organic compound with at least one organic salt as evidenced by Shi (see Shi at page 2, Figure 1 teaching that 1-butyl-3-methylimidazolium or [BMIM] is positively charged, and tetrafluoroborate or [BF4] is negatively charged), thus meeting the claimed at least one organic salt.

Regarding claim 16, Fuchs as modified by Kunz and Baldelli teaches the limitations as applied to claims 1 and 2 above, and Baldelli further teaches that at least one ionic liquid includes 1-butyl-3-methylimidazolium tetrafluoroborate (see Baldelli at page 11788, Figure 2, C 4], wherein [BMIM][BF4] is 1-butyl-3-methylimidazolium tetrafluoroborate as evidenced by Shi (see Shi at page 2, Figure 1 teaching 1-butyl-3-methylimidazolium tetrafluoroborate ([BMIM][BF4]))).

Claims 3 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Fuchs as applied to claim 1 above, and in further view Hendricks et al. (U.S. Pub. No. 2016/0177109 A1) (“Hendricks” hereinafter), as evidenced by Britannica (Corundum, Britannica Online Encyclopedia) (“Britannica” hereinafter) regarding claim 3.

Regarding claim 3, Fuchs teaches the limitations as applied to claim 1 above, and as stated, Fuchs teaches applying at least one electrically conductive material to each of the plurality of abrasive grains to substantially coat the abrasive grain, wherein the at least one electrically conductive material is at least one organic compound (see Fuchs at [0016] and [0017]).
But Fuchs does not explicitly teach that the applying the at least one electrically conductive material comprises: applying an intrinsically conductive polymer to each of the plurality of abrasive grains to substantially coat the abrasive grain.
However, Fuchs teaches that it has been established that in particular the surface conductivity of the abrasive grain has an influence on the processability of the abrasive grain in the electrostatic field (see Fuchs at [0005]).
Like Fuchs, Hendricks teaches an organic compound that is an electrically conductive coating (see Hendricks at Title teaching conductive polymer coatings for three dimensional substrates, wherein a polymer is an organic compound).
Hendricks further teaches that it has been discovered electrically conductive polymeric coatings can be prepared that are suitable for application to three-dimensional substrates (see Hendricks at [0007]), and the term “three-dimensional substrate” means a substrate comprising 
	In addition, Hendricks teaches that the substrate can comprise a non-metallic inorganic material, for example the non-metallic inorganic material can comprise a metal oxide (see Hendricks at [0132]), and the metal oxide can comprise aluminum (see Hendricks at [0133]).  One of ordinary skill in the art would recognize that aluminum oxide is predominantly used as abrasive particles (see Fuchs at [0026] teaching corundum in example 1 as abrasive particles, wherein corundum is a naturally occurring aluminum oxide mineral, as evidenced by Britannica (see Britannica at page 1, 1st sentence teaching corundum, naturally occurring aluminum oxide mineral (Al2O3) that is, after diamond, the hardest known natural substance).  And, generally the substrates can have almost any form (see Hendricks at [0141]).
	Furthermore, Hendricks teaches that the conductive polymer is typically provided to the coating precursor composition in the form of a dispersion, for example, the conductive polymer may be provided as an aqueous dispersion (see Hendricks at [0019]).
	As such, one of ordinary skill in the art would appreciate that Hendricks teaches a conductive polymer coatings that are suitable for application to aluminum oxide (abrasive) in any form that shows superior conductivity, durability, and abrasion resistance and have superior adhesion to substrate surfaces and allow for conformal application to three-dimensional substrates, and seek those advantages by using the conductive polymer coatings in Fuchs’ abrasive particles because the surface conductivity of the abrasive grain has an influence on the processability of the abrasive grain in the electrostatic field.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to use the conductive polymer coatings as taught 

Regarding claim 17, Fuchs as modified by Hendricks teaches the limitations as applied to claims 1 and 3 above, and Hendricks further teaches that the intrinsically conductive polymer includes poly(3,4-ethylenedioxythiophene) polystyrene sulfonate (PEDOT:PS) (see Hendricks at [0043] teaching the conductive polymer can comprises poly(3,4-ethylenedioxythiophene) (PEDOT) and the primary counterion can comprise PSS, aqueous dispersions of PEDOT and PEDOT:PSS are commercially available, and see Hendricks at [0041] teaching the primary counterion comprises polystyrene sulfonate (PSS)), thus meeting the claimed poly(3,4-ethylenedioxythiophene) polystyrene sulfonate (PEDOT:PS).

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Fuchs as applied to claim 1 above, and in further view of Berg et al. (U.S. Pat. No. 5,201,916) (“Berg” hereinafter).

Regarding claim 13, Fuchs teaches the limitations as applied to claim 1 above, and as stated, Fuchs teaches that in the production of grinding materials on a support, the application of the abrasive grains onto the support is usually carried out these days in so called dispersion units, wherein the abrasive grains are deposited dispersed as homogeneously as possible on a conveyor belt that transports the abrasive grains into an electrostatic filed… in the electrostatic field the abrasive grains, which lie loose on the transport belt, are now excited and are accelerated in the direction of the counter electrode, so that they leap against the glued support that is arranged in front of the counter electrode and adhere firmly there (see Fuchs at [0003]).

	Like Fuchs, Berg teaches coating abrasive particles for electrostatic deposition (see Berg at C12 L53-55 teaching that during the manufacture of the coated abrasive article, the triangular-shaped abrasive particles are applied into the make coat by electrostatic coating techniques, and see Berg at C13 L7-13 teaching that during electrostatic deposition of the abrasive particles, preferred orientation of the abrasive particles is easier to maintain when the space between the particles is so small that the particles do not have sufficient room to tip over during deposition).
	Furthermore, Berg teaches that electrostatic coating causes a portion of the triangular-shaped abrasive particles to be oriented with a base pointing away from the backing and a portion to be oriented with a vertex pointing away from the backing (see Berg at C12 L56-61).  Additionally, this manner of orientation results in a coated abrasive article in which the sum of the surface areas of the triangular-shaped abrasive particles in contact with the workpiece remains essentially constant during abrading, even though the surface area of any individual abrasive particle in contact with the workpiece varies during abrading (see Berge at C12 L61-68).  And, Berg teaches the triangular-shaped abrasive particles can be oriented so that vertices of substantially all of the triangular-shaped particles point away from the backing (see Berg at C13 L26-29 and Fig. 7, also shown below).

    PNG
    media_image3.png
    651
    1088
    media_image3.png
    Greyscale

As shown above, the triangular-shaped abrasive particles, 56 can be oriented so that vertices triangular-shaped particles point away from the backing, 52.  

As such, one of ordinary skill in the art would appreciate that Berg teaches that electrostatic coating causes a portion of the triangular-shaped abrasive particles to be oriented with a base pointing away from the backing and a portion to be oriented with a vertex pointing away from the backing during the electrostatic deposition process, and seek those advantages by using electrostatic coating technique in the abrasive particles of Fuchs for electrostatic deposition or scattering.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to use the electrostatic coating technique in Berg in the abrasive particles of Fuchs for electrostatic deposition or scattering so as to cause a portion of the triangular-shaped abrasive particles to be oriented with a base pointing away from the backing and a portion to be oriented with a vertex pointing away from the backing during the electrostatic deposition process.

Regarding claim 14, Fuchs as modified by Berg teaches the limitations as applied to claims 1 and 13 above, and Berg further teaches that each of said plurality of grains has at least one pointed edge, and said predetermined orientation if with one of said at least one pointed edge pointing away from surface (see Berg at C13 L26-29 and Fig. 7 teaching the triangular-shaped abrasive particles, 56 can be oriented so that vertices triangular-shaped particles point away from the backing, 52, wherein the triangular-shaped abrasive particles, 56 is taken to meet the claimed plurality of grains has at least one pointed edge, and the vertices triangular-shaped particles point away from the backing is taken to meet the claimed said predetermined orientation if with one of said at least one pointed edge pointing away from surface).
Response to Arguments












Applicant's arguments filed 06/30/2021 have been fully considered.  
Applicant’s amendments that incorporate the language of the preamble as a positive limitation has obviated the rejection based on the teachings of Heald, thus a new ground of rejection is set forth for the amended claim 1, as outlined above.
However, Applicant traversal for claim 1 includes a discussion of the incorrect definition of an organic compound (see Applicant’s Arguments at page 5, 2nd paragraph disclosing that it is well known that an organic compound requires carbon bound to hydrogen, not simply carbon by itself… it is well known that carbon atoms by themselves are not organic compound… graphite is regarded as an inorganic compound).
The Examiner acknowledges the arguments and respectfully disagrees because the broader reasonable interpretation of an organic compound is a compound with carbon (see ChemLibreTexts at page 1, 4th paragraph teaching today organic chemistry is the study of the carbon compounds, and at page 2, under key takeaway teaching organic chemistry is the study of carbon compounds, nearly all of which also contain hydrogen atoms).  The definition that an organic compound requires carbon bound to hydrogen is incorrect because that is the definition of a hydrocarbon (see ChemLibreTexts at page 2, 4th paragraph teaching that the simplest organic compounds are those composed of only two elements: carbon and hydrogen, these compounds are called hydrocarbons).
Another traversal for claim 1 is on the grounds that Harmer discloses the polymer being applied to either the abrasive surface, or to the front or back surface of the support member on which the abrasive granules are secured… Harmer does not disclose applying the polymer to each abrasive granule, or coating each abrasive granule, as required by claim 1… Harmer also does not disclose that the conductive conjugated polymers are applied to abrasive grains to facilitate electrostatic scattering of the grains on a surface… Applicant has amended claim 1 to incorporate the step of “then electrostatically applying the coated plurality of abrasive grains to nd paragraph).
The Examiner acknowledges the arguments and respectfully disagrees because Harmer did disclose that polymer being applied to the abrasive surface.  In addition, with the amended claim that incorporates the language of the preamble as a positive limitation, there is a new ground of rejection set forth for the amended claim 1, as outlined above.
Applicant’s traversal for claims 1-5 is on the grounds that claims 2-5 depend from claim 1 so they are patentable over the cited art for the same reason…Palacio’s use of “electrostatic” is only related to the formation of the ionic liquid or the absorption of other water molecules, and not a property of an ionic liquid that permits electrostatic application to an abrasive grain… Kawamura was cited as disclosing the application of an ionic liquid monomer to a ceramic material…however, Kawamura discloses “a polymer derived from anionic liquid monomer… and not merely an ionic liquid monomer applied to a ceramic… thus while the polymer of Kawamura might be used to coat a ceramic, Kawamura does not disclose coating a ceramic with only an ionic liquid… it is therefore believed that claim 2 is patentable over the cited combination of references on its own merits (see Applicant’s arguments at page 7, 2nd paragraph).
The Examiner acknowledges the arguments and respectfully disagrees because Palacio’s use of “electrostatic” is related to the formation of the ionic liquid or the absorption of other water molecules makes the ionic liquid inherently “electrostatic” because it pertains to the formation of the ionic liquid itself or the absorption of other water molecules, thus when applied to the abrasive grain, the “electrostatic” nature of the ionic liquid is still there.  In addition, Kawamura still discloses coating a ceramic with at least one ionic liquid because the ionic liquid monomer is incorporated in the polymer, the side chains of the polymer is an ionic liquid.  Furthermore, with the amended claim 1 that incorporates the language of the preamble as a positive limitation, there is a new ground of rejection set forth for the amended claims 2-5, as outlined above.

The Examiner acknowledges the arguments and respectfully disagrees as outlined in the previous non-final rejection dated 04/13/2021 that one of ordinary skill in the art would recognize that Harmer is teaching a sufficient amount of the conductive layer of the organic compound on the abrasive grain to reduce static electrical charge resulting from abrading operations and also teaches a coating thickness of less than about 0.05 mm or 50 microns.  Furthermore, with the amended claim 1 that incorporates the language of the preamble as a positive limitation, there is a new ground of rejection set forth for the amended claim 4, as outlined above.
Applicant’s last traversal is on the grounds that the Applicant has added new dependent claims 12-17… these claims benefit from the patentability of claims 1 and 2 from which they depend (see Applicant’s Arguments at page 8, 2nd paragraph).
The Examiner acknowledges the arguments and respectfully disagrees because with the amended claim 1 that incorporates the language of the preamble as a positive limitation, there is a new ground of rejection set forth for the amended claims 1-2, as outlined above.  New grounds of rejection are also set forth for dependent claims 12-17, as outlined above.

	Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARITES A GUINO-O UZZLE whose telephone number is (571)272-1039.  The examiner can normally be reached on M-F 7am-3pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D Ripa can be reached on (571)270-7875.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARITES A GUINO-O UZZLE/Examiner, Art Unit 1731                                                                                                                                                                                                        

/ALEXANDRA M MOORE/Primary Examiner, Art Unit 1731